Judge Haggin
delivered the opinion of the Court.
Herndon bound his son, Gideon, an apprentice for four years and three months, to be taught the trade of a tailor. Gideon quit the service of M’Grath, and the latter sued the father upon his covenant. Herndon pleaded that the plaintiff had by wrongful and cruel treatment, by whipping and cowhiding, forced and driven the apprentice from his service. To this the plaintiff replied, stating, that for his disobedience, he had only chastised moderately, &c. Issue being joined, the jury found for the defendant.
Most assuredly, if the plea be true, the plaintiff had no just cause to complain.
But it is contended, that the matter of defence set forth by the plea, was only cognizable by the county court, and cannot bar the present action. We apprehend that it might, with equal propriety, be said, that the redress of the plaintiff was in the county court, and that, therefore, he could not maintain the present action.
It seems, however, clear, that the act of assembly con-cerning masters and apprentices, neither supersedes this suit nor deprives the defendant, of his just and law; ful defence.
Crittenden, for appellant.
It is also contended, that the verdict is against law, and that, therefore, a new trial should be awarded; but we consider it a case of fact only. The jury had proof conducing to the support of the plea, and we cannot decide that notwithstanding, the plaintiff was entitled to a verdict and judgment.
Judgment affirmed with costs, &c..